Citation Nr: 1118846	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  02-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976, and from September 1978 to September 1982.  

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in August 2000, March 2002, September 2004, and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2000, the RO denied service connection for a right wrist disability.  In March 2002, the RO declined to reopen previously denied claims of service connection for left elbow and acquired psychiatric disorders.  In September 2004, the RO denied service connection for a left knee disorder.  In January 2007, the RO denied claims of service connection for neck and lower back disorders, bilateral hip and left ankle disabilities, and entitlement to a TDIU.  

The issues have been re-characterized to better comport to the evidence of record.  

In a September 2009 decision, the Board found that the Veteran had submitted new and material evidence to reopen previously denied claims of service connection for psychiatric and left elbow disabilities.  

In an October 2010 rating decision, the RO granted service connection for headaches.  Therefore, because the Veteran was granted the full benefit he sought and has not disagreed with his rating or effective date, his claim of service connection for headaches is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the Veteran's current claims for additional development in July 2008 and September 2009.  

Finally, it is noted that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, because VA has indicated that the issues of service connection for left elbow, psychiatric, and left knee disabilities, are currently on appeal following the issuance of statements of case (SOCs) regarding these issues in June 2009, the Board finds that any issue regarding the timeliness or content of the Veteran's substantive appeal is waived.  Thus, these issues are properly on appeal before the Board.  

The issues of entitlement to service connection for left elbow, right wrist, bilateral hip, left knee, left ankle, lumbar spine, and cervical spine disabilities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current psychiatric disability and service, and that the current psychiatric disability is secondary to the Veteran's service connected musculoskeletal disabilities.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for a psychiatric disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks service connection for a psychiatric disability, and contends that his current psychiatric problems are related to service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires competent evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent evidence of record shows a current psychiatric disability, which is both related to service and is secondary to the Veteran's service connected disabilities.  

A February 2010 VA examination report notes that a state-licensed psychologist conducted a mental status examination and assessed the Veteran with depressive disorder (secondary to chronic pain issues).  The examiner opined that it is at least as likely as not that the Veteran's depressive symptoms had their onset during his active service.  The drug overdose and automobile accident during service were triggers for his depressive symptoms and, currently, the depressive symptoms are secondary to his pain issues.  A May 2010 addendum opinion from the February 2010 VA examiner noted that the claim file was then reviewed and that there remains no change in her previous opinion.  She also noted that when obstacles arise due to things out of the Veteran's control or due to problems associated with chronic pain and arthritis he experiences increased depression.  

July 1980 STRs indicate that the Veteran was in a motor vehicle accident the past weekend and that he had lacerations and abrasions, and that his forehead was tender, had slight edema, and was discolored.  Currently the Veteran is service connected for scars of his forehead and right eyebrow with a 10 percent evaluation, degenerative joint disease (DJD) of the left wrist with a 10 percent evaluation, traumatic arthritis of the right ankle with a 10 percent evaluation, headaches with a 10 percent evaluation, left shoulder degenerative changes with a 10 percent evaluation, and residuals of a fracture of the third digit, left hand, with a 0 percent evaluation.  

The February 2010 VA psychological opinion is competent and based on an accurate factual basis regarding an in-service motor vehicle accident.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, the February 2010 VA opinion notes that the Veteran's depressive symptoms are secondary to his pain issues and are increased by his arthritis.  The Veteran is service connected for arthritis and degenerative changes of numerous joints, and therefore the February 2010 VA opinion indicates that his psychiatric disability is proximately due to and the result of his service-connected musculoskeletal disabilities pursuant to 38 C.F.R. § 3.310(a).  There is no medical evidence of record that indicates that the Veteran's current psychiatric disability is not related to his in-service motor vehicle accident or to his service connected disabilities.  

Accordingly, service connection for a psychiatric disability is warranted.


ORDER

Service connection for a psychiatric disability is granted.


REMAND

The Veteran seeks service connection for left elbow, right wrist, bilateral hip, left knee, left ankle, lumbar spine, and cervical spine disabilities and a TDIU.  

In September 2009 the Board instructed that the Veteran was to be scheduled for medical examinations to determine the nature and etiology of his claimed disabilities, and opinions were to be provided as to whether it is at least as likely as not that any diagnosed left elbow, right wrist, bilateral hip, left knee, left ankle, lumbar spine and cervical spine disabilities are related to service on a direct basis or are the result of, or have been aggravated by, the service-connected left wrist, right ankle, right knee, left shoulder, residuals of a fracture of the 3rd digit left hand, or scars of the forehead and right eyebrow disabilities.  

A VA examination was conducted in February 2010, and a diagnosis of cervical lumbar myofascial syndrome secondary to DJD and degenerative disc disease (DDD) was given.  The examiner indicated that he could not render an opinion as to the etiology of this disability because he does not have the Veteran's STRs.  

A VA examination was conducted in February 2010, and diagnoses of left elbow intermittent olecranon bursitis, which is not present on today's examination, right wrist DJD, left knee DJD, and chronic sprain left ankle with a normal examination today were given.  The examiner indicated that he could not render an opinion as to the etiology of these disabilities because he does not have the Veteran's STRs.  A December 2010 addendum to the February 2010 VA examination report notes that the claim file was reviewed and that none of the current elbow, wrist, knee, ankle, hip, or spine conditions had their onset during service.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board appreciates the extremely thorough opinions provided by the VA examiner in February and December 2010 regarding service connection for the claimed disabilities on a direct basis.  However, because the examiner did not discuss whether the Veteran's claimed disabilities are caused or aggravated by his service connected disabilities as required by the September 2009 Board remand, a new VA examination must be provided to determine the nature and etiology of the Veteran's claimed disabilities on a secondary basis.  See Id.  

Because the Veteran's service connection claims are being remanded, and because adjudication of these claims and the assignment of an evaluation for his now service-connected psychiatric disability will impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim also must again be remanded.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his left elbow, right wrist, bilateral hip, left knee, left ankle, lumbar spine, and cervical spine disabilities.  As to each disability identified, the examiner should provide an opinion as to whether it is at least as likely as not caused or aggravated by the Veteran's service-connected disabilities.

The Veteran is currently service-connected for scars of his forehead and right eyebrow with a 10 percent evaluation, DJD of the left wrist with a 10 percent evaluation, traumatic arthritis of the right ankle with a 10 percent evaluation, headaches with a 10 percent evaluation, left shoulder degenerative changes with a 10 percent evaluation, and residuals of a fracture of the third digit, left hand, with a 0 percent evaluation.  

A complete rationale must be provided for all opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated and the RO should discuss newly submitted medical evidence received by the Board in April 2011.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


